Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1. An array substrate, comprising: a base substrate; a thin film transistor layer on the base substrate; a first passivation layer on a side of the thin film transistor layer away from the base substrate; a quantum dot layer on a side of the first passivation layer away from the base substrate and in a display region of the array substrate; a color filter layer on a side of the quantum dot layer away from the base substrate, wherein an orthographic projection of the quantum dot layer on the base substrate is within an orthographic projection of the color filter layer on the base substrate; a planarization layer on a side of the first passivation layer away from the base substrate and on a side of the color filter layer away from the base substrate; and a metal grid polarizing layer on a side of the planarization layer away from the base substrate.  The prior art of record does not teach, in combination with the limitation above, a photoelectric conversion device, the photoelectric conversion device is configured to receive a part of excitation light generated by the quantum dot layer and is reflected by the metal grid polarizing layer and convert the part of the excitation light into an electrical signal as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871